Citation Nr: 1301283	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  06-10 807A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to October 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's claim first came before the Board in April 2009, at which time it was remanded for further development.  In January 2011 the Board denied entitlement to a total disability rating based on individual unemployability.  The Board also denied entitlement to an increased rating for the Veteran's service-connected low back strain.  The Veteran appealed the issue of entitlement to a TDIU to the United States Court of Appeals for Veterans Claims (Court).  In June 2011 the Court issued an order granted the parties' Joint Motion for Remand (Joint Motion), vacating Board's decision on that issue and remanding the case back to the Board for compliance with the Joint Motion.  

In order to comply with the Court's order, the Board remanded the claim to the RO/AMC in March 2012.  The requested development has now been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the Veteran's physical claims and the Veteran's Virtual VA electronic file to ensure a total review of the evidence.


FINDING OF FACT

The evidence does not show that the Veteran is unable to engage in substantially gainful employment solely as a result of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to a total disability rating based on individual unemployability (TDIU), asserting that his service-connected disabilities are so incapacitating that they preclude him from securing of maintaining gainful employment.  

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the Veteran is entitlement to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Veteran's current service-connected disabilities are a low back disorder, rated as 40 percent disabling; and right knee disorder, rated as 30 percent disabling; and right knee arthritis, rated as 10 percent disabling.  The Veteran's combined disability rating is 60 percent.  

As stated above, VA regulations state that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there are two or more disabilities, at least one disability ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more.  For the purpose of meeting these schedular criteria, disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  Moreover, disabilities resulting from common etiology or a single accident will also be considered as one disability.  38 C.F.R. § 4.16(a).  The Board notes that the Veteran's back disorder and right knee arthritis were granted as secondary to his service-connected right knee disorder.  Thus, they are considered one disability.  See 38 C.F.R. § 4.16(a)(2).  Consequently, the combined disability rating is 60 percent and the numerical schedular requirements for consideration of a TDIU are met.  See 38 C.F.R. §§ 4.16(a), 4.25. 

The question remains whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of these service-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19 (2012).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  (A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.)  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. § 4.16(a).  

In his September 2004 claim the Veteran reported that he last worked in June 2011 and that he has been too disabled to work since that time.  He reported working as a delivery driver for U.S. Office Products.  He stated that he hurt his back in June 2000 and began receiving Social Security Disability benefits in May 2001 due to his unemployability.

A review of the evidence discloses that the Veteran has a high school education.  His Education and Vocational Rehabilitation folder indicate that he pursued an Associate of Arts degree in financial institution management and that he has training as a cosmetologist.  This evidence also reveals that the Veteran has a wide range of work experience, including as a delivery driver, postal carrier, salesman, and property manager, with bookkeeping and typing skills.  

Records received from the Social Security Administration include a May 2001 decision indicating that Veteran was granted entitlement to Disability Insurance Benefits.  Therein, the Administrative Law Judge noted that the state physician had opined that the Veteran was limited to sedentary work due to his degenerative disc disease.  

In July 2005 the Veteran was afforded a VA examination in support of his claim.  The VA examiner reviewed the Veteran's back and knees and stated that the Veteran would be limited to sedentary activity because he would be unable to do heavy, repetitive bending or lifting activity due to his back disability and would be unable to do prolonged standing, climbing, squatting or crawling activity because of his knee disorders.  In an August 2005 report, a VA examiner noted that the Veteran's back disorders (degenerative disc disease and back strain) were not distinguishable.  

Private treatment records obtained by VA do not indicate that the Veteran is unemployable, and VA treatment records also do not reference unemployability.  These records do show continued treatment for back and knee pain, as well as treatment for other, non-service connected conditions.  

In May 2009 the Veteran was afforded an additional VA examination.  That examiner also noted that the Veteran's degenerative disc disease was not separable from his service-connected back strain, stating that they are more likely than not related to each other.  In a March 2012 addendum, the VA examiner stated that the Veteran's back and knee problems are not preventing him from gainful employment, noting that the Veteran is capable of performing sedentary work.  

The Board has reviewed and considered all of the competent evidence on file and finds that there is a preponderance of evidence against a finding that the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  While the Veteran meets the specific percentage requirements of 38 C.F.R. § 4.16(a), the Board is of the opinion that there is a preponderance of evidence against his assertion that he is prevented from securing and following a substantially gainful occupation.  

Aside from the Veteran's own contentions, there is no medical evidence to support his assertions of unemployability due solely to his service-connected disabilities.  In fact, all medical professional who offered an opinion stated that the Veteran is employable in a sedentary position.  Moreover, despite VA's notice to the Veteran as to the potential importance of employment records, no evidence has been received showing that he has ever been terminated from employment due to a service-connected disability, or that his employers have ever provided special consideration to the Veteran for those disabilities.  

With regard to the fact that the Veteran has been granted disability benefits by the Social Security Administration, the Board notes that decisions of the Social Security Administration are not binding on VA.  Indeed, each agency has its own applicable law and regulations.  In making its decisions, the Board is bound by applicable statutes, VA regulations, and precedent opinions of the VA General Counsel.  38 C.F.R. § 19.5 (2012).  Therefore, while a decision of the Social Security Administration must be weighed and evaluated, as with any other piece of evidence, its decisions are not controlling on VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).

Section 4.16(b) does not have to be addressed by the Board in the instant case because 38 C.F.R. § 4.16(a) is applicable to the Veteran's service-connected disabilities for consideration of TDIU. See Stevenson v. West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 (1994), citing McNamara v. Brown, 14 Vet. App. 317 (1994) ["section 4.16(b) of title 38, Code of Federal Regulations, provides a discretionary authority for a TDIU rating in cases where § 4.16(a) does not apply." Therefore, the matter of the Veteran's entitlement to TDIU does not warrant referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

On consideration of the totality of the evidence on file there is a preponderance of evidence against the Veteran's claim that his service-connected disabilities have resulted in an inability to work.  As there is a preponderance of the evidence against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was met by way of numerous letters from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded VA examinations on the issue under review during the course of his appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


